

116 S3035 IS: Elderly Home Detention Pilot Program Technical Corrections Act of 2019
U.S. Senate
2019-12-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 3035IN THE SENATE OF THE UNITED STATESDecember 12, 2019Mr. Durbin (for himself, Mr. Lee, Mr. Whitehouse, Mr. Booker, Mr. Blumenthal, Mr. Coons, Ms. Harris, Ms. Klobuchar, Ms. Hirono, and Mr. Leahy) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo provide that the amount of time that an elderly offender must serve before being eligible for
			 placement in home detention is to be reduced by the amount of good time
			 credits earned by the prisoner, and for other purposes.
	
 1.Short titleThis Act may be cited as the Elderly Home Detention Pilot Program Technical Corrections Act of 2019. 2.Credits for certain elderly nonviolent offendersSection 231(g)(5)(A)(ii) of the Second Chance Act of 2007 (34 U.S.C. 60541(g)(5)(A)(ii)) is amended by striking to which the offender was sentenced and inserting reduced by any credit toward the service of the prisoner’s sentence awarded under section 3624(b) of title 18, United States Code.